DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

    EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this examiner’s amendment was given in a telephone interview with Jinrong Yuan on January 3, 2022.

Please amend the applicant as follows:

5.	Claims 1, 4, 7, and 15 have been amended.
6.	Claims 2 and 11 have been cancelled.

Claim 1, (Currently Amended) A method for paging, comprising:
receiving, by a terminal device, a first paging message sent by a first network device, wherein the first paging message is used for a second network device to page the terminal device; and
replying, by the terminal device, to the second network device with a first paging response message, wherein the first network device is a network device in a first network, the second network device is a network device in a second network, and the first network and the second network are different networks among a plurality of networks registered by the terminal device;
wherein the replying, by the terminal device, to the second network device with the first paging response message comprises:
replying, by the terminal device, to the second network device with the first paging response message in a second registration area, wherein the second registration area is a registration area of the terminal device in the second network.

Claim 4, (Currently Amended) A network device, comprising:
a processor; and
a memory for storing instructions executable by the processor;
wherein the processor is configured to when a second network device determines that downlink data of a terminal device arrives, send a first paging message to the terminal device, 

wherein the network device is a network device in a first network, the second network device is a network device in a second network, and the first network and the second network are different networks among a plurality of networks registered by the terminal device;
wherein the processor is further configured to:
receive a third message sent by the terminal device, wherein the third message is used to notify the network device that the terminal device has replied to the second network device with a first paging response message in a second registration area, wherein the second registration area is a registration area of the terminal device in the second network.

Claim 7, (Currently Amended) The network device according to claim 4, wherein the processor is further configured to:
send the first paging message to the terminal device in [[a]] the second registration area

Claim 15, (Currently Amended) A terminal device, comprising:
a processor; and
a memory for storing instructions executable by the processor;
wherein the processor is configured to:

reply to the second network device with a paging response message in a second registration area, wherein the first network device is a network device in a first network, the second network device is a network device in a second network, and the first network and the second network are different networks among a plurality of networks registered by the terminal device, wherein the second registration area is a registration area of the terminal device in the second network.


Allowable Subject Matter
7.	Claims 1, 3-10, 12-20 are allowed. 
8.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 4, and 15, according to applicant remarks or arguments filed on 10/07/2021, and further examiner's amendment attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641